FILED
                              NOT FOR PUBLICATION                            OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUNFENG WANG,                                     No. 11-73279

               Petitioner,                        Agency No. A099-421-440

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Junfeng Wang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on both inconsistencies within Wang’s testimony, and between his testimony

and declaration, regarding where and when Wang was arrested for his house

church activities. See id. at 1048 (adverse credibility determination was reasonable

under the totality of the circumstances). We reject Wang’s contention that the

inconsistencies were minor or immaterial. See id. at 1043-44. The physician’s

letter Wang submitted to corroborate his claim of forced sterilization does not

overcome the inconsistencies in his testimony. See Garcia v. Holder, 749 F.3d

785, 791 (9th Cir. 2014). In the absence of credible testimony, Wang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      We lack jurisdiction to review Wang’s unexhausted contentions regarding

his wife’s abortion, the IJ’s failure to consider the country conditions reports, and




                                           2                                    11-73279
his arguments regarding a pattern and practice of persecution and the disfavored

group analysis. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Finally, we reject Wang’s contention that the BIA erred in finding that he

did not meaningfully challenge the denial of CAT relief.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   11-73279